United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1206
Issued: November 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 18, 2016 appellant filed a timely appeal from a February 19, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
right ankle sprain in the performance of duty on December 19, 2015.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its February 19, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

FACTUAL HISTORY
On December 19, 2015 appellant, then a 56-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that same date she sustained a right ankle sprain when she
descended porch steps while delivering mail. Appellant noted that the injury occurred at 4:00
p.m. at a specific address. On the reverse side of the claim form, appellant’s supervisor checked
the box marked “no” when asked if his knowledge of the facts about the injury agreed with the
employee’s statement. The supervisor explained that appellant had noted that the customer had
heard the snap of her ankle and saw her fall to the ground, but he had not yet conducted an
interview with the customer.
By letter dated January 14, 2016, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised as to the medical and factual
evidence required to support her claim and was afforded 30 days to provide the requested
evidence. Specifically OWCP noted that the evidence was insufficient to establish that she
actually experienced the incident or employment factor alleged to have caused injury as there
was no diagnosis of any condition, nor was there a physician’s opinion as to the cause of her
injury. It provided a questionnaire for completion requesting that appellant describe the
immediate effects of the injury and what she did thereafter; describe her condition between the
date of injury and the date she first received medical attention; whether she sustained any other
injury, either on or off duty, between the date of injury and the date it was first reported; the
nature and frequency of any home treatment; whether she had any similar disability or symptoms
prior to the injury; and to provide statements from any persons who witnessed her injury or had
immediate knowledge of it. She was provided 30 days to provide the requested information.
In support of her claim, appellant submitted medical reports and duty status reports
(Forms CA-17) dated December 23, 2015 through January 4, 2016 from Dr. Kathy Vidlock,
Board-certified in family medicine, documenting appellant’s treatment for a right ankle injury.
In her report dated December 23, 2015, Dr. Vidlock noted that appellant reported that the injury
occurred at work on December 19, 2015 after she had delivered a package on a customer’s
porch. As she was descending the stairs, her ankle popped out to the right, over the edge of a
step, causing her to fall. Review of a December 19, 2015 x-ray of the right ankle revealed no
fractures or bony abnormality. Dr. Vidlock provided physical examination findings and
diagnosed right ankle sprain. In a report dated January 25, 2016, he related appellant’s
examination findings and concluded that appellant’s right ankle still caused occasional pain, but
was back to full range of motion and strength.
A January 19, 2016 employing establishment form was submitted documenting
appellant’s resignation.
By decision dated February 19, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that the December 19, 2015 employment incident occurred
at the time, place, and in the manner alleged. It noted that she failed to establish fact of injury
because she did not respond to the questionnaire that was sent with the January 14, 2016
development letter.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim, including the fact that the individual is an “employee of the United States”
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged; and that any disability or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.6
When an employee claims that she sustained an injury in the performance of duty she
must submit sufficient evidence to establish that she experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. She must also establish that
such event, incident, or exposure caused an injury.7 Once an employee establishes that she
sustained an injury in the performance of duty, she has the burden of proof to establish that any
subsequent medical condition or disability for work, for which she claims compensation is
causally related to the accepted injury.8

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

Betty J. Smith, 54 ECAB 174 (2002).

7

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined).
8

Supra note 3.

3

ANALYSIS
The Board finds that appellant has established that she sustained the December 19, 2015
employment incident as alleged. The evidence of record does not contain any inconsistencies
sufficient to cast doubt that the alleged incident occurred.
Appellant has provided sufficient detail to establish the traumatic incident.9 On her Form
CA-1, appellant stated that she sustained a right ankle sprain when she descended porch steps
while delivering mail. Appellant provided the exact time and address of the incident.10 She also
filed her claim on the same date.11 The record indicates that appellant was seen in a hospital
emergency room and an x-ray was taken of appellant’s right ankle on the date of injury.12
Appellant’s supervisor did not directly controvert appellant’s claim, but rather indicated that he
had not yet investigated the alleged incident. The Board also notes that Dr. Vidlock described
the December 19, 2015 employment incident in her reports of record. Under the circumstances
of this case, the Board finds that appellant’s allegations have not been refuted by strong or
persuasive evidence and there are insufficient inconsistencies to cast serious doubt on whether an
incident occurred.13
Appellant did submit medical evidence to the record from Dr. Vidlock which related a
diagnosis of right ankle sprain. As OWCP has not yet evaluated the medical evidence, the case
will be remanded to OWCP for evaluation of the medical evidence to determine whether she
sustained a medical condition and/or disability due to the December 19, 2015 work incident.
After such further development deemed necessary, OWCP shall issue a de novo decision.14
CONCLUSION
The Board finds that appellant has established that the alleged incident occurred at the
time, place, and in the manner alleged. The case is not in posture for decision as to whether
appellant sustained a right ankle sprain causally related to the accepted December 19, 2015
employment incident.

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

Supra note 7.

11

Supra note 6.

12

Id.

13

R.W., Docket No. 14-1816 (issued February 9, 2015); D.B., Docket No. 14-924 (issued November 3, 2014).

14

C.V., Docket No. 15-0615 (issued September 13, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
of the medical evidence consistent with this opinion.
Issued: November 17, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

